              Case 6:20-cv-01290-MK       Document 1       Filed 08/04/20   Page 1 of 8




Andrew Lewinter
OSB # 080031
Andrew Lewinter, Attorney, P.C.
132 E. Broadway, Suite 821
Eugene, OR 97401
Telephone: (541) 686-4900
Facsimile: (541) 686-1300
andrew@lewinterlaw.com

Attorney for Plaintiff Jennifer Ketner


                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF OREGON
                                     EUGENE DIVISION

                                                       Case No.:   6:20-cv-001290
      JENNIFER KETNER,
      Plaintiff,                                       COMPLAINT
                                                       (Sexual Harassment: 42 U.S.C. § 2000e-2;
                    v.                                 Retaliation: 42 U.S.C. § 2000e-3; ORS
                                                       659A.030; ORS 659A.030(1)(f))
      HOLIDAY AL MANAGEMENT SUB,
      LLC, and HARVEST MANAGEMENT
      SUB, LLC, both organizations doing
      business as HOLIDAY RETIREMENT,
                                                       DEMAND FOR JURY TRIAL
      Defendants.




                                         INTRODUCTION

                                                 1.

           This action is brought on behalf of Plaintiff Jennifer Ketner for sexual harassment, in

violation of 42 U.S.C. § 2000e-2, retaliation for complaining about that sexual harassment, in

violation of 42 U.S.C. § 2000e-3, and analogous Oregon laws, ORS 659A.030(1)(b) and ORS

659A.030(1)(f).

///



                                                                                         
          Case 6:20-cv-01290-MK         Document 1       Filed 08/04/20      Page 2 of 8




                                JURISDICTION AND VENUE

                                                2.

      This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331, 42 U.S.C. §

2000e-5(f)(3), and 42 U.S.C. § 1988. This Court has supplemental jurisdiction over the state

claims under 28 U.S.C. § 1367(a).

                                                3.

      Venue is proper in this District Court pursuant to28 U.S.C. § 1391 because a substantial

part of the events giving rise to this complaint occurred in Lane County, Oregon.

                                                4.

       Costs and reasonable attorney fees may be awarded pursuant to 42 U.S.C. § 2000e-5(k),

42 U.S.C. § 1988, Fed. R. Civ. P. 54(d), and ORS 659A.885 on all claims described herein.

                                            PARTIES

                                                5.

      Plaintiff Jennifer Ketner (“Ms. Ketner”) is a citizen of Oregon and a resident of Lane

County.    Ms. Ketner was employed by Defendants in Defendant’s senior living center from

January 8th, 2018 until Defendants discharged her on August 31st, 2019. During that time, Ms.

Ketner held several positions, including server, front desk, kitchen staff, and housekeeping.

                                                6.


       Defendants own and operate a senior living center in Eugene, Oregon known as Sheldon

Oaks. Defendants are limited liability companies organized under the laws of Delaware that acted

as Ms. Ketner’s joint employer during her tenure of employment. Whether considering each

Defendant individually or jointly, Defendants employed 15 or more employees for each working

day in each of 20 or more calendar weeks in the current or preceding year.



                                                                                       
         Case 6:20-cv-01290-MK         Document 1      Filed 08/04/20    Page 3 of 8




                                            FACTS

                                               7.

       During Ms. Ketner’s employment, Sheldon Oaks’ General Manager, James Newman,

regularly touched Ms. Ketner’s body inappropriately: under her breasts, her hips, and her face.

Ms. Ketner would regularly ask him to stop, but he often continued. Ms. Ketner gave him a look

and walked away after he did that. Ms. Ketner was very nervous to complain to corporate

management, which had authority over him.

                                               8.

       In 2018, Ms. Ketner asked another employee, Lacy Blomgren, if she should complain to

Human Resources. Blomgren told Ms. Ketner that Defendants’ Human Resources Department

would not help her. Ms. Ketner then complained to Assistant Manager Sharon Avalos (James

Newman’s assistant), but Assistant Manager Avalos did not help Ms. Ketner at that point, either.

Ms. Ketner was only 17 years old when she began working for Defendants, and the responses of

her co-workers and managers compounded her feelings of powerlessness.

                                               9.

       On or about August 15th, 2019, Manager Newman’s harassment of Ms. Ketner was

particularly bad, so she decided to complain to someone with authority over him. Manager Avalos

gave Ms. Ketner the telephone number for Jacade Ross, a member of upper management. Ms.

Ketner and Mr. Ross had a lengthy conversation on August 17th, 2019 in which Ms. Ketner

described Manager Newman’s regular sexual harassment of her.

                                              10.

       Manager Newman wrote Ms. Ketner up for being late on August 22nd, 2019, and

suspended her on August 28th, 2019. Manager Newman fired Ms. Ketner on August 31st, 2019.



                                                                                     
            Case 6:20-cv-01290-MK        Document 1       Filed 08/04/20    Page 4 of 8




                                                 11.

          On September 30th, 2019, Ms. Ketner filed a complaint of discrimination in violation of

ORS 659A.030, 659A.030(f) and ORS 659A.199 with the Oregon Bureau of Labor and Industries

(BOLI) on the bases and facts as alleged in this Complaint. That complaint was co-filed with the

EEOC on October 28th, 2019, as Defendant’s conduct also violated Title VII of the Civil Rights

Act of 1964. Ms. Ketner requested and was granted a right-to-sue notice from the EEOC on June

22nd, 2020 to expire 90 days thereafter. This action is timely filed within those timeframes.

      FIRST CLAIM FOR RELIEF – SEXUAL HARASSMENT 42 U.S.C. § 2000e-2

                                                 12.

          Ms. Ketner re-alleges paragraphs 1 through 11 and incorporates them as if fully set forth

herein.

                                                 13.

          Ms. Ketner was subjected to unwelcome, offensive, and sexually harassing conduct during

her employment with Defendants. That sexual harassment was sufficiently severe and pervasive

that it created an intimidating and hostile working environment. Defendants thereby discriminated

against Ms. Ketner in the terms, conditions, and privileges of her employment because of her sex

in violation of 42 U.S.C. § 2000e-2.

                                                 14.

          Ms. Ketner notified management about the sexually harassing conduct, but Defendant

chose to fire her instead of taking appropriate corrective action. Ms. Ketner suffered humiliation,

shame, embarrassment and depression as a result of that sexually harassing environment. These

damages are continuing.

///



                                                                                        
            Case 6:20-cv-01290-MK         Document 1      Filed 08/04/20     Page 5 of 8




                                                 15.

          The actions of Defendants were intentional or taken in reckless disregard of Ms. Ketner’s

rights, and punitive damages in an amount to be determined by the jury should be awarded to

punish Defendants and to deter them and others from acting in a similar manner in the future.

                                                 16.

          Ms. Ketner seeks compensatory and punitive damages for the emotional distress she

suffered as a result of Defendants’ violation of 42 U.S.C. § 2000e-2 in an amount to be determined

at trial, but not more than $500,000. Ms. Ketner also seeks reasonable attorney fees and costs of

this action, as provided by 42 U.S.C. § 2000e-5.

            SECOND CLAIM FOR RELIEF – RETALIATION 42 U.S.C. § 2000e-3

                                                 17.

          Ms. Ketner realleges paragraphs 1 through 11 and incorporates them as if fully set forth

herein.

                                                 18.

          Defendants discriminated against Ms. Ketner, in violation of 42 U.S.C. § 2000e-3, by

suspending and then firing her because she opposed, reported and complained about General

Manager Newman’s sexual harassment of her.

                                                 19.

          The actions of Defendants were intentional or taken in reckless disregard of Ms. Ketner’s

rights, and punitive damages in an amount to be determined by the jury should be awarded to

punish Defendants and to deter them and others from acting in a similar manner in the future.

///

///



                                                                                            
            Case 6:20-cv-01290-MK        Document 1       Filed 08/04/20     Page 6 of 8




                                                20.

          Ms. Ketner seeks compensatory and punitive damages for the emotional distress she

suffered as a result of Defendants’ violation of 42 U.S.C. § 2000e-3 in an amount to be determined

at trial, but not more than $500,000. Ms. Ketner also seeks back pay and front pay for that violation

in an amount to be determined at trial. Moreover, Ms. Ketner seeks reasonable attorney fees and

costs of this action, as provided by 42 U.S.C. § 2000e-5.

                      THIRD CLAIM FOR RELIEF – ORS 659A.030(1)(b)

                                                21.

          Ms. Ketner realleges paragraphs 1 through 11 and incorporates them as if fully set forth

herein.

                                                22.

          Defendants discriminated against Ms. Ketner because of her sex in her terms, conditions,

and privileges of employment, in violation of ORS 659A.030(1)(b).

                                                23.

          Ms. Ketner seeks compensatory and punitive damages for the emotional distress she

suffered as a result of Defendants’ violation of ORS 659A.030(1)(b) in an amount to be determined

at trial, but not more than $500,000. Ms. Ketner also seeks back pay and front pay for that violation

in an amount to be determined at trial. Moreover, Ms. Ketner seeks reasonable attorney fees and

costs of this action, as provided by ORS 659A.885.

                     FOURTH CLAIM FOR RELIEF – ORS 659A.030(1)(f)

                                                24.

          Ms. Ketner realleges paragraphs 1 through 11 and incorporates them as if fully set forth

herein.



                                                                                          
           Case 6:20-cv-01290-MK         Document 1        Filed 08/04/20    Page 7 of 8




                                                25.

        Defendants discriminated against Ms. Ketner, in violation of ORS 659A.030(1)(f), by

suspending and then firing her because she opposed, reported and complained about General

Manager Newman’s sexual harassment of her.

                                                26.

        Ms. Ketner seeks compensatory and punitive damages for the emotional distress she

suffered as a result of Defendant’s violation of ORS 659A.030(1)(f) in an amount to be determined

at trial, but not more than $500,000. Ms. Ketner also seeks back pay and front pay for that violation

in an amount to be determined at trial. Moreover, Ms. Ketner seeks reasonable attorney fees and

costs of this action, as provided by ORS 659A.885.



                                 DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38(b), Ms. Ketner hereby demands a trial by

jury as to all issues.

                                    DEMAND FOR RELIEF

WHEREFORE, Ms. Ketner prays for judgment against Defendants as follows:

   1. Economic damages in the form of lost wages and prejudgment interest in an amount to be

        determined at trial;

   2. Front pay in an amount to be determined at trial;

   3. Compensatory damages in an amount to be determined at trial;

   4. Punitive damages in an amount to be determined at trial;

   5. Her reasonable attorney fees and costs incurred herein; and

   6. Such other relief as the Court deems just and equitable;



                                                                                          
         Case 6:20-cv-01290-MK   Document 1   Filed 08/04/20   Page 8 of 8




   DATED this August 4, 2020


      s/ Andrew Lewinter
      Andrew Lewinter OSB # 080031




                                                                    
